—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a secretary at a nursing home. She resigned from her job because she could not handle the stress of the patients dying. Her claim for unemployment insurance benefits was denied on the basis that she voluntarily left her employment without good cause. Although claimant asserts that she had to resign due to medical problems, she admitted *794that she did not seek medical attention until after she left her job and also that she declined a position in the business office. In view of this testimony, we find that substantial evidence supports the Board’s decision.
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.